

EXHIBIT 10.30


EXECUTION VERSION


INTERLINE BRANDS, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS AGREEMENT is entered into as of the 16th day of March 2009 (the "Effective
Date") by and between INTERLINE BRANDS, INC., a Delaware corporation (the
"Company"), and MICHAEL AGLIATA ("Executive").


WITNESSETH


WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and


WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Compensation Committee of the "Board" (as defined in Section 1) has
determined that it is in the best interests of the Company and its stockholders
to secure Executive's continued services and to ensure Executive's continued and
undivided dedication to Executive's duties in the event of any threat or
occurrence of a "Change in Control" (as defined in Section 1) of the Company;
and


WHEREAS, the Compensation Committee Chairman has authorized the
Company to enter into this Agreement.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the Company and Executive hereby agree as follows:


1.     Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:


(a)     "Affiliate" means, with respect to a specified person, a person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the person specified.


(b)     "Board" means the Board of Directors of the Company.


(c)     "Bonus Amount" means (i) the average of the annual bonus earned by
Executive from the Company (or its Affiliates) in respect of the last three (3)
completed fiscal years of the Company or such lesser number of fiscal years for
which Executive was employed by the Company and eligible to earn an annual bonus
from the Company immediately preceding Executive's Date of Termination
(annualized in the event Executive was not employed by the Company (or its
Affiliates) for the whole of any such fiscal year), or (ii) if the Date of
Termination occurs before Executive has been employed for a full fiscal year,
and before the date Company pays Executive Executive's annual bonus for the
fiscal year in which Executive's employment commenced, Executive's target annual
bonus for the fiscal year of the Company which includes Executive's Date of
Termination.


(d)     "Cause" means (i) Executive's conviction of, or pleading nolo contendere
to, a felony, (ii) Executive's gross neglect of Executive's duties to the
Company, (iii) Executive's willful misconduct in connection with the performance
of Executive's duties to the Company, which results in material and demonstrable
damage to the Company or (iv) Executive's failure to follow the lawful
directions of the Board, consistent with Executive's position with the Company;
provided, however that Executive shall not be deemed to have been terminated for
Cause unless (A) written notice has been delivered to Executive setting forth
the reasons for the Company's intention to terminate Executive for Cause and (B)
a period of 14 days has elapsed since delivery of such notice and, in the case
of clauses (ii) and (iv) above, Executive has failed to cure the circumstances
claimed to constitute Cause within such 14-day period. For purpose of the
preceding sentence, no act or failure to act by Executive shall be considered
"willful" unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive's action or




--------------------------------------------------------------------------------

2

omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board,
based upon the advice of counsel for the Company (or upon the instructions of
any other officer of the Company senior to Executive) shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. Cause shall not exist unless and until the
Company has delivered to Executive a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board (excluding Executive if Executive is a
Board member) at a meeting of the Board called and held for such purpose (after
reasonable notice to Executive and an opportunity for Executive, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board an event set forth in clauses (i), (ii), (iii), or (iv) has
occurred and specifying the particulars thereof in detail. The Company must
notify Executive of any event constituting Cause within ninety (90) days
following knowledge of any member of the Board other than Executive (if
applicable) of its existence or such event shall not constitute Cause under this
Agreement.


(e)     "Change in Control" means any of the following: (i) any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) (other than an
Affiliate or any employee benefit plan (or any related trust) of the Company or
an Affiliate of the Company), (a "Person") becomes after the date hereof the
beneficial owner of 50% or more of either the then outstanding Stock or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote in the election of directors; (ii) during any 24-month period
individuals who, as of the Effective Date, constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board;
provided that any individual who becomes a director after the Effective Date
whose election, or nomination for election by the Company's shareholders, was
approved by a vote or written consent of at least two-thirds of the directors
then comprising the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-ll under the Exchange Act); (iii)
the consummation of a merger, reorganization or consolidation with respect to
which the individuals and entities who were the respective beneficial owners of
the Stock and voting securities of the Company immediately before such merger,
reorganization or consolidation do not, after such merger, reorganization or
consolidation, beneficially own, in substantially the same proportion as their
ownership, immediately before such merger, reorganization or consolidation,
directly or indirectly, more than 50% of, respectively, the then outstanding
common shares and the combined voting power of the then outstanding voting
securities entitled to vote in the election of directors; or (iv) the approval
by shareholders of the Company of (A) the sale or other disposition of all or
substantially all of the assets of the Company (other than to an Affiliate of
the Company), or (B) the liquidation or dissolution of the Company. Moreover, in
the event that payments hereunder would otherwise be considered "deferred
compensation" subject to Section 409A, a Change in Control shall not be deemed
to occur unless the event giving rise to the Change in Control satisfies the
definition of a change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation pursuant to Section 409A of the Code and any Treasury Regulations
promulgated thereunder.


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any Person acquires beneficial ownership of more
than 50% of the then outstanding Stock as a result of the acquisition of the
Stock by the Company which reduces the number of shares of Stock outstanding;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Stock that increases the percentage of
outstanding Stock beneficially owned by such person, a Change in Control of the
Company shall then occur.


(f)     "Code" means the Internal Revenue Code of 1986, as amended, and
regulations and rulings thereunder. References to a particular section of the
Code shall include references to successor provisions.


(g)     "Date of Termination" means (1) the effective date on which Executive's
employment by the Company terminates as specified in a prior written notice by
the Company or Executive, as the case may be, to the other, delivered pursuant
to Section 13 or (2) if Executive's employment by the Company terminates by
reason of death, the date of death of Executive.


(h)     "Disability" means termination of Executive's employment by the Company
due to Executive's absence from Executive's duties with the Company on a
full-time basis for at least one hundred eighty (180) consecutive days as a
result of Executive's incapacity due to physical or mental illness.


(i)     "Exchange Act" means the Securities Exchange Act of




--------------------------------------------------------------------------------

3

1934, as amended. References to a particular section of, or rule under, the
Exchange Act shall include references to successor provisions.


(j)     "Good Reason" means, without Executive's express written consent, the
occurrence of any of the following events after a Change in Control:


(i)     any (A) change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive's position(s), duties or responsibilities with the
Company immediately prior to such Change in Control (including any material and
adverse diminution of such duties or responsibilities); provided, however, that
Good Reason shall not be deemed to occur upon a change in duties or
responsibilities (other than reporting responsibilities) that is solely and
directly a result of the Company no longer being a publicly traded entity and
does not involve any other event set forth in this paragraph (j) or (B) material
and adverse change in Executive's titles or offices (including, if applicable,
membership on the Board) with the Company as in effect immediately prior to such
Change in Control;


(ii)     a material breach of an employment agreement to which Executive and the
Company are parties;


(iii)     a reduction by the Company in Executive's rate of annual base salary
or target annual bonus opportunity as in effect immediately prior to such Change
in Control or as the same may be increased from time to time thereafter;


(iv)     any requirement of the Company that Executive (A) be based anywhere
more than thirty-five (35) miles from the office where Executive is located at
the time of the Change in Control, if such relocation increases Executive's
commute by more than twenty (20) miles, or (B) travel on Company business to an
extent substantially greater than the travel obligations of Executive
immediately prior to such Change in Control;


(v)     a reduction by the Company of more than 5% in Executive's aggregate
benefits under employee benefit plans, welfare benefit plans and fringe benefit
plans in which Executive is participating immediately prior to such Change in
Control, unless Executive is permitted to participate in other plans providing
Executive with substantially equivalent benefits in the aggregate (at
substantially equivalent cost with respect to welfare benefit plans);


(vi)     the failure of the Company to provide Executive with paid vacation in
accordance with the most favorable vacation policies of the Company and its
Affiliates as in effect for Executive immediately prior to such Change in
Control, including the crediting of all service for which Executive had been
credited under such vacation policies prior to the Change in Control;


(vii)     any refusal by the Company to continue to permit Executive to engage
in activities not directly related to the business of the Company in which
Executive was permitted to engage prior to the Change in Control;


(viii)     any purported termination of Executive's employment which is not
effectuated pursuant to Section 14 (and which will not constitute a termination
hereunder); or


(ix)     the failure of the Company to obtain the assumption and, if applicable,
guarantee, agreement from any successor (and parent corporation) as contemplated
in Section 12(b).


An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by Executive shall not constitute Good Reason. Executive's right to
terminate employment for Good Reason shall not be affected by Executive's
incapacity due to mental or physical illness and Executive's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment for Good Reason
within ninety (90) days following Executive's knowledge of an event constituting
Good Reason or such event shall not constitute a termination for Good Reason
under this Agreement.






--------------------------------------------------------------------------------

4

(k)     "Qualifying Termination" means a termination of Executive's employment
(i) by the Company other than for Cause or (ii) by Executive for Good Reason.
Termination of Executive's employment on account of death or Disability shall
not be treated as a Qualifying Termination.


(l)     "Safe Harbor Amount" means the greatest pre-tax amount of"Payments" (as
defined in Section 4(a)) that could be paid to Executive without causing
Executive to become liable for any "Excise Tax" (as defined in Section 4(a)) in
connection therewith.


(m)     "SEC" means the Securities and Exchange Commission.


(n)     "Stock" means the Common Stock of the Company.


(o)     "Termination Period" means the period of time beginning with a Change in
Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Agreement to the contrary, if (i) Executive's
employment is terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control and (ii) (A) such termination (or Good Reason event) was at
the request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control and a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, or (B) such termination (or Good
Reason event) otherwise occurs in connection with a potential Change in Control
and such Change in Control does occur, then for purposes of this Agreement, the
date immediately prior to the date of such termination of employment or event
constituting Good Reason shall be treated as the date of a Change in Control.
For purposes of determining the timing of payments and benefits to Executive
under Section 3, the date of the actual Change in Control shall be treated as
Executive's Date of Termination under Section 1(g).


2.     Term of Agreement. This Agreement shall be effective on the date hereof
and shall continue in effect until and unless the Company shall have given one
(1) years' written notice of cancellation; provided, that, notwithstanding the
delivery of any such notice, this Agreement shall continue in effect for a
period of two (2) years after a Change in Control, if such Change in Control
shall have occurred during the term of this Agreement. Notwithstanding anything
in this Section to the contrary, this Agreement shall terminate if Executive or
the Company terminates Executive's employment prior to a Change in Control
except as provided in the second sentence of Section 1(o).


3.     Payments Upon Termination of Employment.


(a)     Qualifying Termination- Severance. If during the Termination Period the
employment of Executive shall terminate pursuant to a Qualifying Termination,
then the Company shall provide to Executive, subject to the proviso to the first
sentence of Section 10:


(i)     within ten (10) days following the Date of Termination, a lump-sum cash
amount equal to the sum of (A) Executive's base salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, (B) a pro rata portion of Executive's annual bonus
for the fiscal year in which Executive's Date of Termination occurs in an amount
equal to (1) Executive's target annual bonus, multiplied by (2) a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is three hundred sixty-five (365), and (C) any accrued vacation pay, in each
case to the extent not theretofore paid; plus


(ii)     within ten (10) days following the Date of Termination, a lump-sum cash
amount equal to (i) one and one-half (1.5) times Executive's highest annual rate
of base salary during the 12-month period immediately prior to Executive's Date
of Termination plus (ii) one and one-half (1.5) times Executive's Bonus Amount,
paid within ten (10) days following the Date of Termination; provided that, if
necessary to avoid tax penalties under Section 409A of the Code, the payment
shall be delayed, without interest, until the first day which is at least six
months following the Date of Termination.


(b)     Qualifying Termination- Benefits. If during the Termination Period the
employment of Executive shall terminate pursuant to a Qualifying Termination,
the Company shall, subject to the proviso to the first sentence of Section 10,
continue to provide, for a period of eighteen (18) months following Executive's
Date of Termination, Executive (and Executive's dependents, if applicable) with
the same level of medical and dental benefits




--------------------------------------------------------------------------------

5

upon substantially the same terms and conditions (including contributions
required by Executive for such benefits) as existed immediately prior to
Executive's Date of Termination (or, if more favorable to Executive, as such
benefits and terms and conditions existed immediately prior to the Change in
Control); provided, that, if Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted. Notwithstanding the foregoing, in the event Executive becomes
reemployed with another employer and becomes eligible to receive medical and/or
dental benefits from such employer, the Company's obligation to provide such
medical and/or dental benefits described herein shall cease.


(c)     Execution of Release. Any payments or benefits that would otherwise be
payable or provided to Executive under Sections 3(a)(i)(B), 3(a)(ii) and 3(b)
shall not be payable or provided unless and until the Company has received from
Executive a signed release of employment-related claims against the Company, its
Subsidiaries and their respective employees, officers and directors, in a form
prepared by the Company and reasonably acceptable to Executive. Executive shall
execute and deliver such release to the Company within 30 days following the
date of Executive's termination of employment. Notwithstanding anything to the
contrary in this Agreement, in the event that such payments hereunder would
otherwise be considered "deferred compensation" subject to Section 409A, any
such payments shall not commence until the 31st day following the Date of
Termination.


(d)     Nonqualifying Termination. If during the Termination Period the
employment of Executive shall terminate other than by reason of a Qualifying
Termination, then the Company shall pay to Executive within thirty (30) days
following the Date of Termination, a lump-sum cash amount equal to the sum of
Executive's base salary through the Date of Termination and any bonus amounts
which have become payable, to the extent not theretofore paid or deferred, and
any accrued vacation pay, to the extent not theretofore paid. The Company may
make such additional payments, and provide such additional benefits, to
Executive as the Company and Executive may agree in writing, or to which
Executive may be entitled under the compensation and benefit plans, policies,
and arrangements of the Company.


4.     Certain Additional Payments by the Company.


(a)     If it is determined (as hereafter provided) that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (each a
"Payment"), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the "Excise Tax"), then Executive will be entitled
to receive an additional payment or payments (a "Gross-Up Payment") in an amount
such that, after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the previous
sentence, if the aggregate value of the Payments for purposes of Sections 280G
and 4099 of the Code equals or exceeds 100%, but is not greater than 110%, of
the Safe Harbor Amount, then no Gross-Up Payment shall be payable to Executive
and the aggregate amount of Payments payable to Executive shall be reduced in
the manner selected by Executive to the Safe Harbor Amount.


(b)     Subject to the provisions of Section 4(t) hereof, all determinations
required to be made under this Section 4, including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, will be made by the
public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the "Accounting Firm"). Executive
will direct the Accounting Firm to submit its determination and detailed
supporting calculations to both the Company and Executive within 15 calendar
days after the date of Executive's termination of employment, if applicable, and
any other such time or times as may be requested by the Company or Executive. If
the Accounting Firm determines that any Excise Tax is payable by Executive, the
Company will pay the required Gross-Up Payment to Executive within five business
days after receipt of such determination and calculations. If the Accounting
Firm determines that no Excise Tax is payable by Executive, it will, at the same
time as it makes such determination, furnish Executive with an opinion that
Executive has substantial authority not to report any Excise Tax on Executive's
federal, state, local income or other tax return. Subject to the provisions of
this Section, any determination by the Accounting Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the




--------------------------------------------------------------------------------

6

possibility of similar uncertainty regarding applicable state or local tax law
at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an "Underpayment"), consistent with the calculations
required to be made hereunder. In the event that an Underpayment is made and the
Company exhausts or fails to pursue its remedies pursuant to Section 4(t) hereof
and Executive thereafter is required to make a payment of any Excise Tax,
Executive will direct the Accounting Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and Executive as promptly as
possible. Any such Underpayment will be promptly paid by the Company to, or for
the benefit of, Executive within five business days after receipt of such
determination and calculations.


(c)     The Company and Executive will each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or Executive, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by Section 4(b)
hereof.


(d)     The federal, state and local income or other tax returns filed by
Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive will make proper payment of the amount of any Excise Tax
and, at the request of the Company, provide to the Company true and correct
copies (with any amendments) of Executive's federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive's federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive will within five business
days pay to the Company the amount of such reduction.


(e)     The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Sections
4(b) and (d) hereof will be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company will reimburse Executive the full
amount of such fees and expenses within five business days after receipt from
Executive of a statement therefor and reasonable evidence of Executive's payment
thereof.


(f)     Executive will notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification will be given as promptly as
practicable but no later than 10 business days after Executive actually receives
notice of such claim and Executive will further apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid
(in each case, to the extent known by Executive). Executive will not pay such
claim prior to the earlier of (i) the expiration of the 30-calendar-day period
following the date on which Executive gives such notice to the Company and (ii)
the date that any payment of amount with respect to such claim is due. If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:


(i)     provide the Company with any written records or documents in Executive's
possession relating to such claim reasonably requested by the Company;


(ii)     take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;


(iii)     cooperate with the Company in good faith in order effectively to
contest such claim; and




(iv)     permit the Company to participate in any proceedings relating to such
claim;


provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this Section
4(f), the




--------------------------------------------------------------------------------

7

Company will control all proceedings taken in connection with the contest of any
claim contemplated by this Section 4(f) and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim (provided that Executive may
participate therein at Executive's own cost and expense) and may, at its option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company will
determine; provided, however, that if the Company directs Executive to pay the
tax claimed and sue for a refund, the Company will advance the amount of such
payment to Executive on an interest-free basis and will indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or income tax,
including interest or penalties with respect thereto, imposed with respect to
such advance; and provided further, however, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's control of any such
contested claim will be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive will be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.


(g)     If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 4(f) hereof, Executive receives any refund with respect to
such claim, Executive will (subject to the Company's complying with the
requirements of Section 4(f) hereof) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 4(f) hereof, a determination is made that
Executive will not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of such advance will offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid pursuant to this Section 4.


5.     Withholding Taxes. The Company may withhold from all payments due to
Executive (or Executive's beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom. In the case of the withholding of an Excise Tax, such
withholding shall be consistent with any determination made under Section 4.




6.     Reimbursement of Expenses. If any contest or dispute shall arise under
this Agreement involving termination of Executive's employment with the Company
or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof); provided, however, Executive shall be required to repay any such
amounts to the Company to the extent that a court or an arbitration panel issues
a final order from which no appeal can be taken, or with respect to which the
time period to appeal has expired, setting forth that Executive has not
substantially prevailed on at least one material issue in dispute.


7.     Employment by Affiliates. Employment by the Company for purposes of this
Agreement shall include employment by any Affiliate.


8.     Restrictive Covenants.


(a)     Non-Competition and Non-Solicitation. Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
its Affiliates, the valuable confidential business information in Executive's
possession and the customer goodwill associated with the ongoing business
practice of the Company, and accordingly agrees as follows:


(i)     For a period ending on the expiration of one year following the
termination of Executive's employment (the "Restricted Period"), Executive will
not directly or indirectly, (A) engage in any business for Executive's own
account that competes with the business of the Company, (B) enter the employ of,
or render any services to, any person engaged in any business that competes with
the business of the Company, (C) acquire a financial interest in, or otherwise
become actively involved with, any person engaged in any business that competes
with the business of the Company, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant, or (D) interfere with business relationships (whether formed before
or after the date of this Agreement) between the Company or any of its
Affiliates that




--------------------------------------------------------------------------------

8

are engaged in a business similar to the business of the Company (the "Company
Affiliates") and customers or suppliers of the Company or the Company
Affiliates.


(ii)     Notwithstanding anything to the contrary in this Agreement, Executive
may directly or indirectly own, solely as a passive investment, securities of
any person engaged in the business of the Company which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if
Executive (A) is not a controlling person of, or a member of a group which
controls, such person and (B) does not, directly or indirectly, own one percent
(1%) or more of any class of securities of such person.




(iii)     During the Restricted Period, and for an additional one year after the
end of the Restricted Period, Executive shall not, directly or indirectly, (A)
without the written consent of the Company, solicit or encourage any employee of
the Company or the Company Affiliates to leave the employment of the Company or
the Company Affiliates, or (B) without the written consent of the Company (which
shall not be unreasonably withheld), hire any such employee who has left the
employment of the Company or the Company Affiliates (other than as a result of
the termination of such employment by the Company or the Company Affiliates)
within one year after the termination of such employee's employment with the
Company or the Company Affiliates.


(iv)     During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or the
Company Affiliates any consultant then under contract with the Company or the
Company Affiliates.


(b)     Non-Disclosure of Confidential Information. Executive will not at any
time (whether during or after Executive's employment with the Company) disclose
or use for Executive's own benefit or purposes or the benefit or purposes of any
other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Company and any
of its Subsidiaries or Affiliates, any trade secrets, information, data, or
other confidential information relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally, or of any Subsidiary or Affiliate
of the Company, provided, however, that the foregoing shall not apply to
information which is generally known to the industry or the public other than as
a result of Executive's breach of this covenant. Executive agrees that upon
termination of Executive's employment with the Company for any reason, Executive
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its Affiliates, except that
Executive may retain personal notes, notebooks and diaries. Executive further
agrees that Executive will not retain or use for Executive's account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company or its Affiliates.


(c)     Non-disparagement. Executive agrees (whether during or after Executive's
employment with the Company) not to issue, circulate, publish or utter any false
or disparaging statements, remarks or rumors about the Company or the officers
or directors of the Company other than to the extent reasonably necessary in
order to (i) assert a bona fide claim against the Company arising out of
Executive's employment with the Company, or (ii) respond in a truthful and
appropriate manner to any legal process or give truthful and appropriate
testimony in a legal or regulatory proceeding.


(d)     Mutual Dependence of Covenants and Condition Subsequent. Executive
covenants and agrees to be bound by the restrictive covenants and agreements
contained in this Section 8 to the maximum extent permitted by Florida law, it
being the intent and spirit of the parties that the restrictive covenants and
agreements contained in this Agreement shall be valid and enforceable in all
respects, and, subject to the terms and conditions of this Agreement,
Executive's compliance with the covenants contained in Section 8(a) is mutually
dependent upon and a condition subsequent to the Company's obligation to make
the payments described in Section 3 of this Agreement and such payments shall
immediately cease upon any breach of Section 8(a). Likewise, if Executive
commences any action in court or in arbitration challenging the validity of,
seeking to invalidate or otherwise seeking some sort of declaration that the
covenants and agreements in Section 8(a) are void, voidable or invalid, the
Company's obligations to make the payments described in Section 3 of this
Agreement shall immediately cease as of the time of the commencement of such
action or proceeding. If the Company does not discover Executive's breach of
Section 8(a) or the commencement of any such action or arbitration proceedings
until after one or more payments under Section 3 have been made to Executive,




--------------------------------------------------------------------------------

9

Executive shall be obligated to immediately return all such payments to the
Company that were paid and received after the breach of Section 8(a).


(e)     Remedies Upon Breach. If Executive breaches the provisions of Sections 8
(a), (b) or (c), the Company shall have the right to have such restrictive
covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach of such restrictive covenants would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy for such injury. Accordingly, the Company shall be entitled to injunctive
relief to enforce the terms of such restrictive covenants and to restrain
Executive from any violation thereof. The rights and remedies set forth in this
Section 8(e) shall be independent of all other others rights and remedies
available to the Company for a breach of such restrictive covenants, and shall
be severally enforceable from, in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.


9.     Survival. The respective obligations and benefits afforded to the Company
and Executive as provided in Sections 3 (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Agreement), 4 (to the extent that Payments are made to Executive as a
result of a Change in Control that occurs during the term of this Agreement), 5,
6, 12(c) and 10 shall survive the termination of this Agreement.


10.     Full Settlement; Resolution of Disputes. The Company's obligation to
make any payments and provide any benefits pursuant to this Agreement and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company, and any
severance plan of the Company; provided, however, that if any such other
agreement or plan would provide Executive with a greater payment or more or
longer benefits in respect of any particular item described hereunder (e.g.,
severance, welfare benefits), then Executive shall receive such particular item
of payment and/or benefit pursuant to such other agreement or plan, in lieu of
receiving that particular item pursuant to this Agreement. The Company's
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable and benefits provided to Executive under any of the provisions of this
Agreement and, except as provided in Section 3(b), such amounts shall not be
reduced whether or not Executive obtains other employment. The parties agree
that any controversy or claim of either party hereto arising out of or in any
way relating to this Agreement, or breach thereof, shall be settled by final and
binding arbitration in Jacksonville, Florida by three arbitrators in accordance
with the rules of the American Arbitration Association applicable to the
resolution of employment disputes, and that judgment upon any award rendered may
be entered by the prevailing party in any court having jurisdiction thereof. The
Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section.


11.     Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company or its Subsidiaries, and if
Executive's employment with the Company or its Subsidiaries shall terminate
prior to a Change in Control, Executive shall have no further rights under this
Agreement (except as otherwise provided hereunder); provided, however, that any
termination of Executive's employment with the Company or its Subsidiaries
during the Termination Period shall be subject to all of the provisions of this
Agreement.


12.     Successors; Binding Agreement.


(a)    This Agreement shall not be terminated by any Change in Control or other
merger, consolidation, statutory share exchange, sale of substantially all the
assets or similar form of corporate transaction involving the Company (a
"Business Combination"). In the event of any Business Combination, the
provisions of this Agreement shall be binding upon the surviving corporation,
and such surviving corporation shall be treated as the Company hereunder.


(b)    The Company agrees that in connection with any Business Combination, it
will cause any successor entity to the Company unconditionally to assume (and
for any parent entity in such Business Combination to guarantee), by written
instrument delivered to Executive (or Executive's beneficiary or estate), all of
the obligations of the Company hereunder.


(c)     This Agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such




--------------------------------------------------------------------------------

10

person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive's estate.


13.     Notice. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
by hand delivery or by registered or certified mail, return receipt requested,
postage prepaid, or by nationally recognized overnight courier service,
addressed as follows:


If to Executive, to Executive's principal residence as reflected in the records
of the Company.


If to the Company:


Interline Brands, Inc.
801 West Bay Street
Jacksonville, Florida 32204
Attn.: Chief Executive Officer


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


14.     A written notice of Executive's Date of Termination by the Company or
Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive's employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive's or
the Company's rights hereunder.


15.     GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, OF SUCH PRINCIPLES OF ANY OTHER
JURISDICTION WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF FLORIDA. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.


16.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.


17.     Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason, shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement. Except as otherwise
specifically provided herein, the rights of, and benefits payable to, Executive,
Executive's estate or Executive's beneficiaries pursuant to this Agreement are
in addition to any rights of, or benefits payable to, Executive, Executive's
estate or Executive's beneficiaries under any other employee benefit plan or
compensation program of the Company.


18.     Section 409A.


(a)     For purposes of this Agreement, "Section 409A" means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. The parties intend that any amounts
payable




--------------------------------------------------------------------------------

11

hereunder that could constitute "deferred compensation" within the meaning of
Section 409A will comply with Section 409A, and this Agreement shall be
administered, interpreted and construed in a manner that does not result in the
imposition of additional taxes, penalties or interest under Section 409A. In
this regard, the provisions of this Section 18 shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and Executive shall be solely responsible
and liable for the satisfaction of all taxes, penalties and interest that may be
imposed on or for the account of Executive in connection with this Agreement
(including any taxes, penalties and interest under Section 409A), and neither
the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold Executive (or any beneficiary) harmless from any or all of such
taxes, penalties or interest. With respect to the time of payments of any
amounts under this Agreement that are "deferred compensation" subject to Section
409A, references in this Agreement to "termination of employment" (and
substantially similar phrases) shall mean "separation from service" within the
meaning of Section 409A. For purposes of Section 409A, each of the payments that
may be made under this Agreement are designated as separate payments.


(b)     Notwithstanding anything in this Agreement to the contrary, if Executive
is a "specified employee" within the meaning of Section 409A(a)(2)(B)(i) of the
Code and is not "disabled" within the meaning of Section 409A(a)(2)(C) of the
Code, no payments under this Agreement that are "deferred compensation" subject
to Section 409A shall be made to Executive prior to the date that is six months
after the date of Executive's "separation from service" (as defined in Section
409A) or, if earlier, Executive's date of death. Following any applicable six
month delay, all such delayed payments will be paid in a single lump sum on the
earliest date permitted under Section 409A that is also a business day.


(c) In addition, for a period of six months following the date of separation
from service, to the extent that the Company reasonably determines that any of
the benefit plan coverages described in Section 3(b) are "deferred compensation"
and may not be exempt from U.S. federal income tax, Executive shall in advance
pay to the Company an amount equal to the stated taxable cost of such coverages
for six months (and at the end of such six-month period, Executive shall be
entitled to receive from the Company a reimbursement of the amounts paid by
Executive for such coverages), and any payments, benefits or reimbursements paid
or provided to Executive under Section 3(b) of this Agreement shall be paid or
provided as promptly as practicable, and in all events not later than the last
day of the third taxable year following the taxable year in which the
Executive's separation from service occurs.


(d)     For the avoidance of doubt, it is intended that any expense
reimbursement made hereunder shall be exempt from Section 409A. Notwithstanding
the foregoing, if any expense reimbursement made hereunder shall be determined
to be "deferred compensation" within the meaning of Section 409A, then (i) the
amount of the expense reimbursement during one taxable year shall not affect the
amount of the expense reimbursement during any other taxable year, (ii) the
expense reimbursement shall be made as promptly as practicable but in all events
on or before the last day of Executive's taxable year following the year in
which the expense was incurred, and (iii) the right to expense reimbursement
hereunder shall not be subject to liquidation or exchange for another benefit.


(e)     Any payment by the Company of any Gross-Up Payment provided in Section 4
of this Agreement will be paid as provided therein but in all events not later
than the end of Executive's taxable year next following Executive's taxable year
in which Executive remits the related taxes, and any other indemnification
payment provided in Section 4 of this Agreement shall be paid to Executive as
provided therein but in all events on or before the last day of Executive's
taxable year following the taxable year in which the taxes that are the subject
of the claim are remitted to the taxing authority or where, as a result of such
claim, no taxes are remitted, by the end of Executive's taxable year following
Executive's taxable year in which the claim is completed (if an audit) or there
is a final and nonappealable settlement or other resolution of the claim.


(f)     If the provisions of this Agreement would cause any amounts payable
under Executive's employment agreement with the Company to be treated as
"deferred compensation" subject to Section 409A, any such payments that are
conditioned on Executive's delivery of a release of claims under the terms of
the Employment Agreement shall not commence until the 31st day following
Executive's termination of employment thereunder.






--------------------------------------------------------------------------------

12





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.




 
INTERLINE BRANDS, INC.
 
By:
[mikeagliatachangeinco_image1.jpg]
 
Name: Michael J. Grebe
 
Title: Chairman & Chief Executive Officer
 
 
 
 
 
MICHAEL AGLIATA

[mikeagliatachangeinco_image2.jpg]


